Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 11/01/2022. Claims 1, 4, 13, 16, and 20 are amended. Claim 21 is new. Claims 1-21 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 13 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 13, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-21 are directed to receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange. Specifically, the claims recite receive a message associated with an exchange of data involving a first counterparty and a second counterparty, the message comprising elements of message data disposed within corresponding message fields, and the message data characterizing a real-time payment requested from the second counterparty by the first counterparty; determine a first identifier of the first counterparty based on the elements of the message data, and transmit notification data, the notification data comprising the first identifier and digital content, and the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty, and review data indicative of a review associated with the data exchange, store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as apparatus, memory, processor, communications interface, device, tangible non-transitory computer-readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the apparatus, memory, processor, communications interface, device, tangible non-transitory computer-readable medium perform(s) the steps or functions of receive a message associated with an exchange of data involving a first counterparty and a second counterparty, the message comprising elements of message data disposed within corresponding message fields, and the message data characterizing a real-time payment requested from the second counterparty by the first counterparty; determine a first identifier of the first counterparty based on the elements of the message data, and transmit notification data, the notification data comprising the first identifier and digital content, and the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty, and review data indicative of a review associated with the data exchange, store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a apparatus, memory, processor, communications interface, device, tangible non-transitory computer-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange. As discussed above, taking the claim elements separately, the apparatus, memory, processor, communications interface, device, tangible non-transitory computer-readable medium perform(s) the steps or functions of receive a message associated with an exchange of data involving a first counterparty and a second counterparty, the message comprising elements of message data disposed within corresponding message fields, and the message data characterizing a real-time payment requested from the second counterparty by the first counterparty; determine a first identifier of the first counterparty based on the elements of the message data, and transmit notification data, the notification data comprising the first identifier and digital content, and the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty, and review data indicative of a review associated with the data exchange, store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-12, 14-19, and 21 further describe the abstract idea of receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-8, 13-14, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (Foreign Application No. AU2011378112A1) Chen, (U.S. Patent Application Publication No. 20140095638) in view of English, (Foreign Application No. WO03025712A2).
	As to Claim 1, Williams teaches an apparatus comprising: a communications interface; (Microsoft Internet Explorer, Mozilla Firefox or Google Chrome, or a dedicated software application (software app) or smart phone application),a memory storing instructions; and (message and stores in memory),at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to: receive, via the communications interface, a message associated with an exchange of data involving a first counterparty (merchant) and a second counterparty (customer), the message (message) comprising elements of message data disposed within corresponding message fields (a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items), and the message data characterizing a real-time payment (real-time… payment between the customer FI 102 and the merchant F) requested from the second counterparty by the first counterparty; (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message to the merchant Fl. The customer F1 receives the payment request message),determine a first identifier of the first counterparty (merchant identifier) based on the elements of the message data (generates a message 202 that includes a payment request that has merchant identifier), and transmit, via the communications interface (Microsoft Internet Explorer, Mozilla Firefox or Google Chrome, or a dedicated software application (software app) or smart phone application), notification data to a device (a computer device, such as a personal computer or smart phone) operable by the second counterparty (the customer 101 using a computer device, such as a personal computer or smart phone… The customer F1 receives the payment request message), (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message. The customer F1 receives the payment request message), the notification data comprising the first identifier (merchant identifier) and digital content (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message. The customer F1 receives the payment request message).
Williams does not teach the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and
receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty.
However Chen teaches the notification data (Fig. 4C notification of a content Eg. bag) causing an application program executed at the device (Fig. 4C device) to present the first identifier (0100: a local identifier 1032 for identifying a user), and (Fig. 4C berry) and at least a portion of the digital content (Fig. 4C webchat interface) within a digital interface; and (Fig. 4C share a treasure),receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval (authorized to exchange data) of an execution of the data exchange by the second counterparty and (0086: determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform (S703--yes), S704 of retrieving data from a predefined location in the memory according to the data notification and S705 of forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform (S703--no), S706 of denying the data exchange request), (0028: a method of instant messaging for a third-party application by implementing information exchange between the third-party application and the instant messaging open platform in accordance with some implementations of the present application), (0042: the third-party application and a WeChat user group may communicate and exchange information contents so that media contents that can be transmitted between the instant messaging terminals have more sources and diversities, and become more attractive to the user group), (0051: communication and information exchange between a third-party application and an instant messaging open platform are implemented. By such, more third-party applications may be added to the instant messaging open platform so that media contents that can be transmitted on the instant messaging terminal have more sources and diversities, and become more attractive to the user group, thereby gathering more user groups). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty of Chen. Motivation to do so comes from the knowledge well known in the art that receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty would allow for other applications to execute data and determine a more accurate content to be provided and that would therefore make the method/system more accurate and more profitable.
Williams does not teach review data indicative of a review associated with the data exchange; and 
store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data.
However English teaches review data indicative of a review associated with the data exchange; and (user interface aspects: A "thumbs up" icon 155 and a "thumbs down" icon 160 are provided on the user interface screen 100, which the user can click to indicate either satisfaction ("thumbs up") or dissatisfaction ("thumbs down") with the designated vendor, goods or services. In one embodiment of the invention, the thumbs icons are displayed as soon as the user designates a payee. Alternatively, the thumbs icons can be always present on the relevant displays, but grayed-out (disabled) until vendor information is provided),store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include review data indicative of a review associated with the data exchange; and store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data of English. Motivation to do so comes from the knowledge well known in the art that review data indicative of a review associated with the data exchange; and store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

As to Claim 2, Williams, Chen, and English teach the apparatus of claim 1.
English further teaches wherein the at least one processor is further configured to execute the instructions to: obtain, from the memory, mapping data (AT&T Wireless shows the payee name 325 and the payment amount 330. Associated with each line item are corresponding thumbs up and thumbs down icons) associated with the message fields of the received message; (“Examiners interpretation: Mapping data can be the payee name such as AT&T mapped with the payment amount or thumbs up and down icons that are mapped to the payee name),perform operations that obtain the elements of the message data from the message fields based on the mapping data; and (“Examiners interpretation: clicking on the thumbs up or down can be obtained),store the elements of the message data within the memory, the elements of the message data comprising the first identifier, a second identifier of the second counterparty, and a value of a parameter characterizing the data exchange; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include store the elements of the message data within the memory, the elements of the message data comprising the first identifier, a second identifier of the second counterparty, and a value of a parameter characterizing the data exchange. Motivation to do so comes from the knowledge well known in the art that store the elements of the message data within the memory, the elements of the message data comprising the first identifier, a second identifier of the second counterparty, and a value of a parameter characterizing the data exchange would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

As to Claim 4, Williams, Chen, and English teach the apparatus of claim 2.
English further teaches wherein the at least one processor is further configured to execute the instructions to: receive response data from the device via the communications interface, the response data comprising the review data and confirmation data associated with the data exchange; (user interface aspects: A "thumbs up" icon 155 and a "thumbs down" icon 160 are provided on the user interface screen 100, which the user can click to indicate either satisfaction ("thumbs up") or dissatisfaction ("thumbs down") with the designated vendor, goods or services),based on the confirmation data, determine that the second counterparty approved an execution of the data exchange; and (abstract: displays user-selectable vendor approval/disapproval icons (e.g., "thumbs up"/"thumbs down")),based on the determined approval of the second counterparty, perform operations that (i) execute the data exchange in accordance with at least the parameter value and (ii) store the first identifier and the review data within the memory; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receive response data from the device via the communications interface, the response data comprising the review data and confirmation data associated with the data exchange. Motivation to do so comes from the knowledge well known in the art that receive response data from the device via the communications interface, the response data comprising the review data and confirmation data associated with the data exchange would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

As to Claim 7, Williams, Chen, and English teach the apparatus of claim 2.
English further teaches wherein the at least one processor is further configured to execute the instructions to obtain remittance information associated with the data exchange from one or more of the message fields based on the mapping data, the remittance information comprising a uniform resource locator associated with one or more elements of formatted data maintained by a computing system; (overview paragraph: the system will open a window on the user's display and send not only information about the featured vendor, but also the vendor's designated web page, based on a URL stored in the vendor database), (“Examiners interpretation: system will map the vendors information which includes a URL which is part of the elements of the vendors information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to execute the instructions to obtain remittance information associated with the data exchange from one or more of the message fields based on the mapping data, the remittance information comprising a uniform resource locator associated with one or more elements of formatted data maintained by a computing system. Motivation to do so comes from the knowledge well known in the art that wherein the at least one processor is further configured to execute the instructions to obtain remittance information associated with the data exchange from one or more of the message fields based on the mapping data, the remittance information comprising a uniform resource locator associated with one or more elements of formatted data maintained by a computing system would provide a link that would be useful for selling a product online data that would be useful for future determination and which would therefore make the method/system more profitable.

As to Claim 8, Williams, Chen, and English teach the apparatus of claim 7.
English further teaches wherein the at least one processor is further configured to execute the instructions to extract at least one of the first identifier, the second identifier, or an additional parameter value characterizing the data exchange from corresponding portions of the uniform resource locator; (overview paragraph: the system will open a window on the user's display and send not only information about the featured vendor, but also the vendor's designated web page, based on a URL stored in the vendor database), (“Examiners interpretation: url is an identification of the vendors website which includes the address of the website of the vendor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to execute the instructions to extract at least one of the first identifier, the second identifier, or an additional parameter value characterizing the data exchange from corresponding portions of the uniform resource locator. Motivation to do so comes from the knowledge well known in the art that wherein the at least one processor is further configured to execute the instructions to extract at least one of the first identifier, the second identifier, or an additional parameter value characterizing the data exchange from corresponding portions of the uniform resource locator would provide a link that would be useful for selling a product online data that would be useful for future determination and which would therefore make the method/system more profitable.

	As to Claim 13, Williams teaches a computer-implemented method, comprising: receiving, using at least one processor, a message associated with an exchange of data involving a first counterparty (merchant) and a second counterparty (customer), the message comprising elements of message data disposed within corresponding message fields (a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items), and the message data characterizing a real-time payment (real-time… payment between the customer FI 102 and the merchant F) requested from the second counterparty by the first counterparty; (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message to the merchant Fl. The customer F1 receives the payment request message),using the at least one processor, determining a first identifier of the first counterparty(merchant identifier) based on the elements of the message data (generates a message 202 that includes a payment request that has merchant identifier), and transmitting notification data to a device (a computer device, such as a personal computer or smart phone) operable by the second counterparty (the customer 101 using a computer device, such as a personal computer or smart phone… The customer F1 receives the payment request message), (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message. The customer F1 receives the payment request message), the notification data comprising the first identifier (merchant identifier) and digital content, (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message. The customer F1 receives the payment request message).
Williams does not teach the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and
receiving response data from the device using the at least one processor,  the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty.
However Chen teaches the notification data (Fig. 4C notification of a content Eg. bag) causing an application program executed at the device (Fig. 4C device) to present the first identifier (0100: a local identifier 1032 for identifying a user), and (Fig. 4C berry) and at least a portion of the digital content (Fig. 4C webchat interface) within a digital interface; and (Fig. 4C share a treasure),receiving response data from the device using the at least one processor,  the response data comprising confirmation data indicative of an approval (authorized to exchange data) of an execution of the data exchange by the second counterparty and (0086: determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform (S703--yes), S704 of retrieving data from a predefined location in the memory according to the data notification and S705 of forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform (S703--no), S706 of denying the data exchange request), (0028: a method of instant messaging for a third-party application by implementing information exchange between the third-party application and the instant messaging open platform in accordance with some implementations of the present application), (0042: the third-party application and a WeChat user group may communicate and exchange information contents so that media contents that can be transmitted between the instant messaging terminals have more sources and diversities, and become more attractive to the user group), (0051: communication and information exchange between a third-party application and an instant messaging open platform are implemented. By such, more third-party applications may be added to the instant messaging open platform so that media contents that can be transmitted on the instant messaging terminal have more sources and diversities, and become more attractive to the user group, thereby gathering more user groups). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include receiving response data from the device using the at least one processor,  the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty of Chen. Motivation to do so comes from the knowledge well known in the art that receiving response data from the device using the at least one processor, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty would allow for other applications to execute data and determine a more accurate content to be provided and that would therefore make the method/system more accurate and more profitable.
Williams does not teach review data indicative of a review associated with the data exchange and using the at least one processor, storing the first identifier and the review data with a data repository, and performing operations that execute the data exchange based on the confirmation data.
However English teaches review data indicative of a review associated with the data exchange (user interface aspects: A "thumbs up" icon 155 and a "thumbs down" icon 160 are provided on the user interface screen 100, which the user can click to indicate either satisfaction ("thumbs up") or dissatisfaction ("thumbs down") with the designated vendor, goods or services. In one embodiment of the invention, the thumbs icons are displayed as soon as the user designates a payee. Alternatively, the thumbs icons can be always present on the relevant displays, but grayed-out (disabled) until vendor information is provided), and using the at least one processor, storing the first identifier and the review data with a data repository, and performing operations that execute the data exchange based on the confirmation data; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include review data indicative of a review associated with the data exchange; and store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data of English. Motivation to do so comes from the knowledge well known in the art that review data indicative of a review associated with the data exchange; and store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

As to Claim 14, Williams, Chen, and English teach the computer-implemented method of claim 13.
English further teaches obtaining, using the at least one processor, mapping data (AT&T Wireless shows the payee name 325 and the payment amount 330. Associated with each line item are corresponding thumbs up and thumbs down icons) associated with the message fields of the received message; (“Examiners interpretation: Mapping data can be the payee name such as AT&T mapped with the payment amount or thumbs up and down icons that are mapped to the payee name),obtaining, using the at least one processor, the elements of the message data from the message fields based on the mapping data; and (“Examiners interpretation: clicking on the thumbs up or down can be obtained),storing, using the at least one processor, the elements of the message data within the data repository, the elements of the message data comprising the first identifier, a second identifier of the second counterparty, and a value of a parameter characterizing the data exchange; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include storing, using the at least one processor, the elements of the message data within the data repository, the elements of the message data comprising the first identifier, a second identifier of the second counterparty, and a value of a parameter characterizing the data exchange. Motivation to do so comes from the knowledge well known in the art that storing, using the at least one processor, the elements of the message data within the data repository, the elements of the message data comprising the first identifier, a second identifier of the second counterparty, and a value of a parameter characterizing the data exchange would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

As to Claim 16, Williams, Chen, and English teach the computer-implemented method of claim 14.
English further teaches receiving response data from the device using the at least one processor, the response data comprising the review data and confirmation data associated with the data exchange; (user interface aspects: A "thumbs up" icon 155 and a "thumbs down" icon 160 are provided on the user interface screen 100, which the user can click to indicate either satisfaction ("thumbs up") or dissatisfaction ("thumbs down") with the designated vendor, goods or services),based on the confirmation data, determining, using the at least one processor, that the second counterparty approved an execution of the data exchange; and (abstract: displays user-selectable vendor approval/disapproval icons (e.g., "thumbs up"/"thumbs down")),based on the determined approval of the second counterparty, performing operations, using the at least one processor, that (i) execute the data exchange in accordance with at least the parameter value and (ii) store the first identifier and the review data within the data repository; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receiving response data from the device using the at least one processor, the response data comprising the review data and confirmation data associated with the data exchange. Motivation to do so comes from the knowledge well known in the art that receiving response data from the device using the at least one processor, the response data comprising the review data and confirmation data associated with the data exchange would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

	As to Claim 20, Williams teaches a tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising:receiving a message associated with an exchange of data involving a first counterparty (merchant) and a second counterparty (customer), the message comprising elements of message data disposed within corresponding message fields, and (a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items),the message data characterizing a real-time payment (real-time… payment between the customer FI 102 and the merchant F) requested from the second counterparty by the first counterparty; (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message to the merchant Fl. The customer F1 receives the payment request message),determining an identifier of the first counterparty (merchant identifier) based on the elements of the message data (generates a message 202 that includes a payment request that has merchant identifier), and transmitting notification data to a device operable by the second counterparty (the customer 101 using a computer device, such as a personal computer or smart phone… The customer F1 receives the payment request message), (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message. The customer F1 receives the payment request message), the notification data comprising the identifier and digital content, and (description paragraph: The merchant generates a message 202 that includes a payment request that has in this example: 20 unique transaction identifier, a payment amount, the customer identifier, the customer verification code, merchant identifier, 25 a description of the purchased items; and time information. The merchant sends 202 the payment request message. The customer F1 receives the payment request message).
Williams does not teach the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and
receiving response data from the device, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty and review data indicative of a review associated with the data exchange.
However Chen teaches the notification data (Fig. 4C notification of a content Eg. bag) causing an application program executed at the device to present the identifier (0100: a local identifier 1032 for identifying a user), and (Fig. 4C berry) and at least a portion of the digital content (Fig. 4C webchat interface) within a digital interface; and (Fig. 4C share a treasure),receiving response data from the device, the response data comprising confirmation data indicative of an approval (authorized to exchange data) of an execution of the data exchange by the second counterparty and review data indicative of a review associated with the data exchange (0086: determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform (S703--yes), S704 of retrieving data from a predefined location in the memory according to the data notification and S705 of forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform (S703--no), S706 of denying the data exchange request), (0028: a method of instant messaging for a third-party application by implementing information exchange between the third-party application and the instant messaging open platform in accordance with some implementations of the present application), (0042: the third-party application and a WeChat user group may communicate and exchange information contents so that media contents that can be transmitted between the instant messaging terminals have more sources and diversities, and become more attractive to the user group), (0051: communication and information exchange between a third-party application and an instant messaging open platform are implemented. By such, more third-party applications may be added to the instant messaging open platform so that media contents that can be transmitted on the instant messaging terminal have more sources and diversities, and become more attractive to the user group, thereby gathering more user groups). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include receiving response data from the device, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty and review data indicative of a review associated with the data exchange of Chen. Motivation to do so comes from the knowledge well known in the art that receiving response data from the device, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty and review data indicative of a review associated with the data exchange would allow for other applications to execute data and determine a more accurate content to be provided and that would therefore make the method/system more accurate and more profitable.
Williams does not teach review data indicative of a review associated with the data exchange storing identifier and the review data with a data repository, and performing operations that execute the data exchange based on the confirmation data.
However English teaches review data indicative of a review associated with the data exchange (user interface aspects: A "thumbs up" icon 155 and a "thumbs down" icon 160 are provided on the user interface screen 100, which the user can click to indicate either satisfaction ("thumbs up") or dissatisfaction ("thumbs down") with the designated vendor, goods or services. In one embodiment of the invention, the thumbs icons are displayed as soon as the user designates a payee. Alternatively, the thumbs icons can be always present on the relevant displays, but grayed-out (disabled) until vendor information is provided),storing identifier and the review data with a data repository, and performing operations that execute the data exchange based on the confirmation data; (description paragraph: (thumbs up or thumbs down), the user's response can be recorded and stored in a vendor database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include review data indicative of a review associated with the data exchange storing identifier and the review data with a data repository, and performing operations that execute the data exchange based on the confirmation data of English. Motivation to do so comes from the knowledge well known in the art that review data indicative of a review associated with the data exchange storing identifier and the review data with a data repository, and performing operations that execute the data exchange based on the confirmation data would provide data that would be useful for future determination and which would therefore make the method/system more accurate and useful.

As to Claim 21, Williams, Chen, and English teach the apparatus of claim 1.
Chen further teaches the device is configured to execute an additional application program, and the executed additional application program causes the device to initiate the data exchange; (0086: FIG. 7 is an exemplary flow chart of performing a data exchange method between an instant messaging open platform and a third-party application on a mobile terminal in accordance with some implementations of the present application. The data exchange method between the instant messaging open platform and the a third-party application includes step S701 of receiving a data exchange request from the third-party application, the data exchange request including an application identifier and a data notification; S702 of determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform (S703--yes), S704 of retrieving data from a predefined location in the memory according to the data notification and S705 of forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform (S703--no), S706 of denying the data exchange request), and (claim 1: A data exchange method between an instant messaging open platform and a third-party application, the method comprising: at the instant messaging open platform running on a mobile terminal having memory and one or more processors: receiving a data exchange request from the third-party application, the data exchange request including an application identifier and a data notification; determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform: retrieving data from a predefined location in the memory according to the data notification; forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform, denying the data exchange request),the at least one processor is further configured to execute the instructions to transmit the notification data to the device prior to an execution of the data exchange by the apparatus; and (0086: FIG. 7 is an exemplary flow chart of performing a data exchange method between an instant messaging open platform and a third-party application on a mobile terminal in accordance with some implementations of the present application. The data exchange method between the instant messaging open platform and the a third-party application includes step S701 of receiving a data exchange request from the third-party application, the data exchange request including an application identifier and a data notification; S702 of determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform (S703--yes), S704 of retrieving data from a predefined location in the memory according to the data notification and S705 of forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform (S703--no), S706 of denying the data exchange request), and (claim 1: A data exchange method between an instant messaging open platform and a third-party application, the method comprising: at the instant messaging open platform running on a mobile terminal having memory and one or more processors: receiving a data exchange request from the third-party application, the data exchange request including an application identifier and a data notification; determining whether the third-party application is authorized to exchange data with the instant messaging open platform using the application identifier; if the third-party application is authorized to exchange data with the instant messaging open platform: retrieving data from a predefined location in the memory according to the data notification; forwarding the data to a plurality of mobile terminals associated with the instant messaging open platform; and if the third-party application is not authorized to exchange data with the instant messaging open platform, denying the data exchange request),the notification data (Fig. 4C notification of a content Eg. bag) causes the application program executed at the device (Fig. 4C device) to present the identifier(0100: a local identifier 1032 for identifying a user), and (Fig. 4C berry)and the a portion of the digital content (Fig. 4C bag with some description)within the digital interface (Fig. 4C webchat interface), and to generate the review data, prior to the execution of the data exchange by the apparatus; (Fig. 4C share a treasure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the notification data causes the application program executed at the device to present the identifier and the a portion of the digital content within the digital interface and to generate the review data, prior to the execution of the data exchange by the apparatus. Motivation to do so comes from the knowledge well known in the art that receiving response data from the device using the at least one processor, the response data comprising the review data and confirmation data associated with the data exchange would allow for other applications to execute data and determine a more accurate content to be provided and that would therefore make the method/system more accurate and more profitable.

Claim(s) 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (Foreign Application No. AU2011378112A1) Chen, (U.S. Patent Application Publication No. 20140095638) in view of English, (Foreign Application No. WO03025712A2) in view of Klatt et al., (U.S. Patent Application Publication No. 20050004868).

As to Claim 3, Williams, and Chen teach the apparatus of claim 2.
English further teaches elements of the mapping data identify corresponding ones of the elements of the message data and corresponding ones of the message fields; (“Examiners interpretation: Mapping data can be the payee name such as AT&T mapped with the payment amount or thumbs up and down icons that are mapped to the payee name).
Williams, Chen, and English do not teach wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol.
However Klatt teaches wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol; and (0033: he first payment system ZS1 receives, with the payment message 3, the request to debit a specific amount of money from the paying party ZSR11… The message "200 OK" which is structured according to the specifications of the Session Initiation Protocol is used as success message). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams, Chen, and English to include wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol of Klatt. Motivation to do so comes from the knowledge well known in the art that wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol would help provide a more accurate results which would therefore make the method/system more accurate.

As to Claim 15, Williams and Chen teach the computer-implemented method of claim 14.
English further teaches elements of the mapping data identify corresponding ones of the elements of the message data and corresponding ones of the message fields; (“Examiners interpretation: Mapping data can be the payee name such as AT&T mapped with the payment amount or thumbs up and down icons that are mapped to the payee name).
Williams, Chen, and English do not teach wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol.
However Klatt teaches wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol; and (0033: he first payment system ZS1 receives, with the payment message 3, the request to debit a specific amount of money from the paying party ZSR11… The message "200 OK" which is structured according to the specifications of the Session Initiation Protocol is used as success message). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams, Chen, and English to include wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol of Klatt. Motivation to do so comes from the knowledge well known in the art that wherein: the received message comprises a request-for-payment message, the message fields of the request-for-payment message being structured in accordance with a standardized data-exchange protocol would help provide a more accurate results which would therefore make the method/system more accurate.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (Foreign Application No. AU2011378112A1) Chen, (U.S. Patent Application Publication No. 20140095638) in view of English, (Foreign Application No. WO03025712A2) in view of Ramachandra, (U.S. Patent Application Publication No. 20180097901).

As to Claim 5, Williams, Chen, and English teach the apparatus of claim 4.
Williams, Chen, and English do not teach wherein the at least one processor is further configured to execute the instructions to: store the received message within a message queue; and 
delete the stored message within the message queue based on the determined approval of the second counterparty.
However Klatt teaches wherein the at least one processor is further configured to execute the instructions to: store the received message within a message queue; and (0004: storing, using a processor, the push message within an approval queue),delete the stored message within the message queue based on the determined approval of the second counterparty;(0087: View 500 indicates a status of each of push messages 505-515 on a pre reviewing user basis. As discussed, a push message that is approved by each of the reviewing users may be removed from the approval queue and provided to the push message delivery system. Thus, view 500 does not include push messages that have been approved by each reviewing user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams, Chen, and English to include delete the stored message within the message queue based on the determined approval of the second counterparty of Klatt. Motivation to do so comes from the knowledge well known in the art that delete the stored message within the message queue based on the determined approval of the second counterparty would help provide data that the user approved for display and which would therefore make the method/system more accurate.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., (Foreign Application No. AU2011378112A1) Chen, (U.S. Patent Application Publication No. 20140095638) in view of English, (Foreign Application No. WO03025712A2) in view of Murali et al., (U.S. Patent Application Publication No. 20160196566).

As to Claim 12, Williams, Chen, and English teach the apparatus of claim 1.
Williams, Chen, and English do not teach wherein: the data exchange comprises a transaction, the first counterparty comprises a merchant, and the second counterparty comprises a customer of the merchant: the transaction is associated with at least one of a product or service; and 
the review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service.
However Murali teaches wherein: the data exchange comprises a transaction, the first counterparty comprises a merchant, and the second counterparty comprises a customer of the merchant: the transaction is associated with at least one of a product or service; and (claim 5: one or more transactions relating to the at least one of the product, the service, and the merchant associated with the review includes a transaction at the merchant associated with the review),the review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service; (claim 5: one or more transactions relating to the at least one of the product, the service, and the merchant associated with the review includes a transaction at the merchant associated with the review). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams, Chen, and English to include review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service of Murali. Motivation to do so comes from the knowledge well known in the art that review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service would help provide data that would be useful for other customers and that would therefore make the method/system more useful in future purchases.

As to Claim 19, Williams, Chen, and English teach the computer-implemented method of claim 13.
Williams, Chen, and English do not teach wherein: the data exchange comprises a transaction, the first counterparty comprises a merchant, and the second counterparty comprises a customer of the merchant: the transaction is associated with at least one of a product or service; and 
the review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service.
However Murali teaches wherein: the data exchange comprises a transaction, the first counterparty comprises a merchant, and the second counterparty comprises a customer of the merchant; and (claim 5: one or more transactions relating to the at least one of the product, the service, and the merchant associated with the review includes a transaction at the merchant associated with the review),the transaction is associated with at least one of a product or service; and (claim 5: one or more transactions relating to the at least one of the product, the service, and the merchant associated with the review includes a transaction at the merchant associated with the review),the review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service; (claim 5: one or more transactions relating to the at least one of the product, the service, and the merchant associated with the review includes a transaction at the merchant associated with the review). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams, Chen, and English to include review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service of Murali. Motivation to do so comes from the knowledge well known in the art that review comprises a counterparty-specific review of the merchant, a product-specific review of the product, or a service-specific review of the service would help provide data that would be useful for other customers and that would therefore make the method/system more useful in future purchases.

Claim Objections
4.	Claim(s) 6, 9-11, and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	
	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US11087310B2 teaches similar invention which describes s computer-implemented method, the method comprising: receiving, by a server system associated with a payment network from a merchant computing device associated with a merchant, a request for a Quick Response (QR) code, wherein the request indicates at least one frequency at which the merchant wishes to offer an option for recurring payments to a plurality of customers of the merchant; in response to receiving the request, causing, by the server system, a generation of the QR code comprising a Standing Instruction (SI) flag, wherein the generated QR code is provided by the merchant to the plurality of customers, the QR code encoded for scanning by a payment application installed on respective personal electronic devices of the plurality of customers, and wherein the SI flag included in a scan of the QR code is configured to cause a user interface of the payment application to present a selectable SI option to make recurring payments to the merchant at the at least one frequency; receiving, by the server system from an issuer server in communication with the payment application, a message including (i) a first payment of the respective recurring payments to the merchant and (ii) a unique identifier associated with processing of the first payment, the message generated in response to a selection of the SI option in connection with the scan of the QR code by the respective personal electronic device; storing, by the server system, the unique identifier and SI information associated with the selected SI option; forwarding, by the server system, the unique identifier and the SI information to the merchant computing device associated with the merchant, wherein the SI information enables the merchant computing device to initiate each subsequent payment of the recurring payments; receiving, by the server system, a recurring payment message from the merchant computing device, the recurring payment message including the unique identifier and the SI information; verifying, by the server system, the recurring payment message by comparing the received SI information to the stored SI information; and transmitting, by the server system to the issuer server associated with an issuing bank, a subsequent message including the unique identifier and a recurring transaction (RE) flag indicating that a subsequent payment is one of the respective recurring payments.

	

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The Definitive Guide to eCommerce Product Reviews” describes “Most eCommerce platforms have a level of native product review functionality built in so that merchants can start requesting and displaying product reviews from the get-go at no additional charge. Often, the site owner will be able to choose which reviews to publish and which not, and sometimes the site will allow anyone to write a product review directly from the product detail page, regardless of whether they’re a verified customer or not. Whereas this flexibility may appeal to some merchants, in reality, it means that customers don’t always have full confidence in native product reviews and therefore aren’t particularly helpful in convincing customers to buy the product. If the reviews can be moderated, and written by people who haven’t bought the item through the site, then how do customers know which reviews are legitimate and which aren’t?”.	

Response to Arguments
7.	Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
A.	112 rejection has been withdrawn based on the arguments submitted on 11/01/2022.

B.	With regards to applicant's arguments with respect to 35 U.S.C 103 arguments has been fully considered but are moot in view of the new grounds of rejection.	

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

D.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange does not add technical improvement to the abstract idea. The recitations to “apparatus, memory, processor, communications interface, device, tangible non-transitory computer-readable medium” perform(s) the steps or functions of receive a message associated with an exchange of data involving a first counterparty and a second counterparty, the message comprising elements of message data disposed within corresponding message fields, and the message data characterizing a real-time payment requested from the second counterparty by the first counterparty; determine a first identifier of the first counterparty based on the elements of the message data, and transmit notification data, the notification data comprising the first identifier and digital content, and the notification data causing an application program executed at the device to present the first identifier and at least a portion of the digital content within a digital interface; and receive response data from the device via the communications interface, the response data comprising confirmation data indicative of an approval of an execution of the data exchange by the second counterparty, and review data indicative of a review associated with the data exchange, store the first identifier and the review data in the memory and perform operations that execute the data exchange based on the confirmation data. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

E.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “apparatus, memory, processor, communications interface, device, tangible non-transitory computer-readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving a message involving exchange involving first and second counterparty and provide review data indicative of a review associated with the data exchange. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3682